790 A.2d 579 (2002)
In re Thomas J. MATTINGLY, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 01-BG-981.
District of Columbia Court of Appeals.
Submitted January 16, 2002.
Decided January 31, 2002.
*580 Before REID and GLICKMAN, Associate Judges, and BELSON, Senior Judge.
PER CURIAM.
The Board on Professional Responsibility ("Board"), in accord with the Hearing Committee, has found that respondent Thomas J. Mattingly violated D.C. Bar R. XI, § 2(b)(3), and Rule 8.4(d) of the Rules of Professional Conduct by failing to respond to Bar Counsel's inquiries, and to orders of the Board directing a response, in three separate disciplinary investigations. This is the second time respondent has faced discipline by this court for failing to respond to Bar Counsel and the Board. In 1999, we suspended respondent for thirty days for the same misconduct. In re Mattingly, 723 A.2d 1219 (D.C.1999).[1]
As discipline for these latest violations, the Board recommends that respondent be suspended for six months, with the requirement that he demonstrate his fitness to practice as a condition of reinstatement. Neither Bar Counsel nor respondent opposes the Board's report and recommendation; thus, our deference to the Board is heightened. D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997) (citations omitted).
The Board's findings are supported by substantial evidence in the record, and the sanction it recommends is reasonable given respondent's evident disregard of his duty to cooperate with the Board and Bar Counsel. Accordingly, we adopt the Board's recommendation, and it is
ORDERED that Thomas J. Mattingly is suspended from the practice of law in the District of Columbia for the period of six months. For the purpose of seeking reinstatement to the Bar, the period of suspension shall not be deemed to begin until respondent files a sufficient affidavit pursuant to D.C. Bar R. XI, § 14(g). See D.C. Bar R. XI, § 16(c). Additionally, reinstatement shall be conditioned on proof of fitness to practice law in the District of Columbia.
So ordered.
NOTES
[1]  Respondent's reinstatement in that case is conditioned on his submission of a response to Bar Counsel's inquiries. Respondent has not filed the requisite response with Bar Counsel, and thus remains suspended in that case.